PER CURIAM:
Dennis Michael Gallipeau seeks to appeal the district court’s dismissal of his motion to proceed in forma pauperis. Denial of in forma pauperis status is reviewed for abuse of discretion. See Roberts v. United States Dist. Ct., 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950). A review of the record indicates that the district court did not abuse its discretion. Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.